Citation Nr: 9917128	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite to the hands, feet, and ears.

3.  Entitlement to service connection for arteriosclerotic 
heart disease secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension 
secondary to service-connected PTSD.

5.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a gastrointestinal disorder secondary to PTSD 
had not been submitted, and denied his claims for service 
connection for frostbite of the hands, feet, and ears and a 
rating in excess of 30 percent for PTSD, and from a June 1998 
RO rating decision which denied the veteran's claims for 
service connection for arteriosclerotic heart disease and 
hypertension, both as secondary to PTSD.  The veteran filed 
timely appeals to these adverse determinations.

The Board notes that in its March 1999 Informal Hearing 
Presentation the veteran's service representative raised the 
issue of entitlement to service connection for bilateral 
hearing loss.  As this issue has not been developed or 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.





REMAND

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claims, received by the Board in March 1999, consisting of VA 
progress notes and social work service notes dated from 
January 1997 to February 1999, as well as the report of a 
psychological examination conducted in February 1999 by 
Kenneth Burstin, Ph.D.  A preliminary review of this evidence 
reveals that it appears to be relevant to several of the 
issues currently on appeal.  Pursuant to 38 C.F.R. § 20.1304 
(1998), additional evidence submitted following certification 
and transfer of an appeal to the Board must be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case (SSOC), unless the benefit or benefits sought on 
appeal may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  The 
record does not reflect that this additional evidence has 
been considered by the RO, or that waiver of such 
consideration has been requested.  Therefore, the veteran's 
claim must be remanded to the RO for review of the additional 
evidence, and preparation and issuance of an SSOC.

The Board regrets any delay associated with this REMAND, but 
notes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant...which is 
accepted by the Board...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived..."  38 C.F.R. § 20.1304.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:




The RO should review the additional 
evidence submitted by the veteran to the 
Board since the time of issuance of the 
latest Statement of the Case in July 1998 
and reevaluate his entitlement to the 
claims listed on page one of this REMAND.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










